Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/27/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending. Claims 1-5, 9-11 and 14-20 were examined in response to an election requirement. This office action is in response to Applicants submission of 05/12/2022. Claims 1-5, 9-11 and 14-20 continue to be pending and are being examined.
Response to Amendment and arguments
	Applicant dismissed the drawing requirement almost entirely. Applicant appears to argue that since Fig 1 and 2 don’t show the extraction aperture, it is ok to show the aperture in Fig 3A and not to show in lower part of Fig 3A. In view of this and other comments, drawing requirements in this office action are made more specific.
	Applicant alleges functional differences between Chao and the claimed ion source. Applicant argues that in the claimed ion source, angle of incidence is tightly controlled. Applicant further argues that in Chao uniformity could not be achieved if the ion source were rectangular. Applicant is however unable to point to any non-obvious structural difference between the claims and the cited prior art. It is noted that except for the amended claims 10 and 11, the claims are directed to a shell of an ion source and extraction aperture. There is nothing in the prior at to say that the cited ion source could not be used to provide the process type or uniformity for a particularly shaped substrate disposed in a chamber.   
Applicant’s argument regarding claim 15 are also not persuasive. The location of aperture and height would govern the angle of incidence and since angle of incidence is a process parameter, its optimization by controlling the location of aperture and height would be obvious for one of ordinary skill in the art.
	Applicants arguments against Maishev are similarly unpersuasive. 
It is noted that etching of the substrate or target for sputter deposition require control of angle of incidence and shape and height of the extraction aperture. Rectangular shaped ion sources were well known, for additional example,  Hanyu et al, Kazuhiro, Osato and Gopalraja et al are cited.  All of them  disclose control of incidence angle and shape and location of extraction aperture.
   
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
It is noted that the ion source envelope is disclosed in Fig 1 and 2 and species disclosed in Fig 3A-Fig 13 are drawn from a section A-A cut out from the ion source envelope, looking from a side. 
It is noted that since some parts of the apparatus shown in Fig 1 and Fig 2 include extraction apertures, they should be shown in Fig 1 and Fig 2 according to their sections as shown in Fig 3A and 3B.
Further Fig 11 and Fig 12 show only the top section. Views like those of Fig 1 and 2 corresponding to the views of Fig 11 and 12 are required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang-Chuin CHAO (US 20160348232) in view of  Hanyu et al (US 8992740).
Liang-Chuin CHAO discloses an apparatus for performing a directional process on a work piece (Fig  and Fig 2), a work piece support for clamping the work piece (700); an ion source having a plurality of walls (322 and 325) that defines a plasma chamber, and having at least one of the plurality of walls that defines a first extraction aperture (329); wherein a portion of the plurality of walls define a hollow region of the ion source (above target 200), and the hollow region defines a path for byproducts to flow away from the work piece during the directional process. An ion beam is extracted through the aperture (400). The sputter material is deposited on a substrate (sputter catcher) located above target 200 (Para 30). Work piece support is 700. Second wall would be the parallel to the target and first wall will be opposite wall shown at top in Fig 400 and the side wall is (322 and 325). The limitation “hollow rectangular ion source” appears to refer to the ion source section as shown in Fig 3A. The ion source section shown by  Liang-Chuin CHAO is rectangular in section. Regarding the overall rectangular prism shape, it is noted that Liang-Chuin CHAO teaches that the ion source could be annular (as disclosed), oval or racetrack shaped (para 0040). Moreover, the shape of the ion source would be determined by the shape of the substrate and the target. 
For example, rectangular ion source for processing rectangular substrate is disclosed by Hanyu et al (See at least ion sources 15, 12 and 13 of Fig 5). 
Therefore, having the ion source in the shape of a rectangular prism for processing a rectangular substrate or region would have been obvious for one of ordinary skill in the art at the time of invention.
Regarding claim 2 extraction aperture is on the wall in Liang-Chuin CHAO.
Regarding claims 3 and 14 an ion beam is extracted through the aperture. The sputter material is deposited on a substrate (sputter catcher) located above target 200 (Para 30).
Regarding claim 4 first and second walls and outer and inner walls connecting them are disclosed in Fig 1. It is also disclosed by Liang-Chuin CHAO that the ion source could be annular (as disclosed), oval or racetrack shaped (para 0040). It is noted that inner edges are continuous in annular shape as disclosed. However,  there would be inner side edges and inner end edges in an ion source which is of the shape of a racetrack as disclosed by Liang-Chuin CHAO. Regarding the creation of extraction, its position would be according to the angle the ion beam should strike the target. Liang-Chuin CHAO states that the angle at the target could be 30-65 degrees. It is clear that the angle would determine not only the position of the extractor but also the distance of the target from the ion source.
Regarding claim 5 openings in Liang-Chuin CHAO have equal width.
Regarding claim 9 the two beams are disclosed from opposite ions sources.
Claim 15 is similar to claim 1 and is rejected similarly.
Regarding claim 16 the byproducts flow away from the target 200 along the walls including extractor.
Regarding claims 17 and 20 since the target 200 is etched in a vacuum environment a pump would be obvious. 
Regarding claim 18, the creation of extraction, its position would be according to the angle the ion beam should strike the target.
Regarding claim 19 the target 200 is etched in a vacuum environment. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang-Chuin CHAO (US 20160348232) in view of  Hanyu et al (US 8992740) as applied to claim 1 and further in view of Koo et al (US 20160163510).
Regarding claims 10-11 work piece support is 700. Second wall would be the parallel to the target and first wall will be opposite wall shown at top in Fig 2 and the side wall is (322 and 325). However, Liang-Chuin CHAO (US 20160348232) in view of  Hanyu et al do not disclose ion source to include antenna or coil to produce inductively coupled plasma.
Koo et al disclose rectangular ion source to include antenna or coil to produce inductively coupled plasma (See at least, Fig 1A-1C).
Having, ion source to include antenna or coil to produce inductively coupled plasma would have been obvious for one of ordinary skill in the art at the time of invention.

Claims 1-3, 9-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuri Maishev et al (US 6214183) in view of Hanyu et al (US 8992740).
Yuri Mashed et al  discloses an apparatus for performing a directional process on a work piece,(Fig 6),  a work piece support for clamping the work piece (234); an ion source (204) having a plurality of walls that defines a plasma chamber, and having at least one of the plurality of walls that defines a first extraction aperture (239); wherein a portion of the plurality of walls define a hollow region of the ion source, and the hollow region defines a path for byproducts to flow away from the work piece during the directional process.
The limitation “hollow rectangular ion source” appears to refer to the ion source section as shown in Fig 3A. The ion source section shown by  Yuri Mashed et al  is rectangular in section. Regarding the overall rectangular prism shape, it is noted that Yuri Mashed et al  teach that the ion source could be closed-loop, oval or elliptical shaped (para 0040). Moreover, the shape of the ion source would be determined by the shape of the substrate and the target. Also, since it is installed on the wall of the chamber 206 it would follow the shape of the chamber and would be rectangular prism for a common rectangular chamber.
Rectangular ion source for processing rectangular substrate is also disclosed by Hanyu et al (See at least ion sources 15, 12 and 13 of Fig 5). 
Therefore, having the ion source in the shape of a rectangular prism for processing a rectangular substrate or region would have been obvious for one of ordinary skill in the art at the time of invention.
Regarding claim 2 extraction aperture is on the wall in Yuri Mashed et al.
Regarding claims 3 and 14 an ion beam is extracted through the aperture. The sputter material is deposited on a substrate (sputter catcher) 214.
Regarding claim 5 openings in Liang-Chuin CHAO have equal width.
Regarding claim 9 ion beams are both from left as well as right in Fig 6.
Claim 15 is similar to claim 1 and is rejected similarly.
Regarding claim 16 the byproducts flow away from the target 234 along the walls including extractor.
Regarding claims 17 and 20 since the target 234 is etched in a vacuum environment a pump would be obvious. 
Regarding claim 18, the creation of extraction, its position would be according to the angle the ion beam should strike the target.
Regarding claim 19 the target 234 is etched in a vacuum environment. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuri Maishev et al (US 6214183) in view of Hanyu et al (US 8992740) as applied to claim 1 and further in view of Koo et al (US 20160163510).
Regarding claims 10-11 work piece support is 222. Second wall would be the parallel to the target and first wall will be opposite wall shown at 236 and the side wall is where it includes extractor 239.
However, Maishev et al in view of  Hanyu et al do not disclose ion source to include antenna or coil to produce inductively coupled plasma.
Koo et al disclose rectangular ion source to include antenna or coil to produce inductively coupled plasma (See at least, Fig 1A-1C).
Having, ion source to include antenna or coil to produce inductively coupled plasma would have been obvious for one of ordinary skill in the art at the time of invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopalraja et al (US 20040222082) discloses an apparatus for performing a directional process on a work piece, comprising: a work piece support for clamping the work piece; an ion source having a plurality of walls that defines a plasma chamber, and having at least one of the plurality of walls that defines a first extraction aperture; wherein a portion of the plurality of walls define a hollow region of the ion source, and the hollow region defines a path for byproducts to flow away from the work piece during the directional process.
Further JP 2014-164142 to Kazuhiro, Osato also discloses a rectangular ion source (Fig 1) which discloses angle of incidence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716